Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150371                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 150371
                                                                    COA: 314877
                                                                    Muskegon CC: 12-062736-FH
  CHARLES ALMANDO-MAURICE DUNBAR,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 9, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  We ORDER the Muskegon Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint attorney
  Michael L. Oakes, if feasible, to represent the defendant in this Court. If this
  appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court. If the defendant is not indigent, he
  must retain his own counsel.

         The parties shall file supplemental briefs within 42 days of the date of the order
  appointing counsel, or of the ruling that the defendant is not entitled to appointed counsel,
  addressing whether the license plate affixed to the defendant’s vehicle violated MCL
  257.225(2) where it was obstructed by a towing ball, thereby permitting law enforcement
  officers to conduct a traffic stop of the defendant’s vehicle. The parties should not
  submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2015
           s0318
                                                                               Clerk